DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The examiner has addressed the applicant’s most recent claims, as of the most recent filing date, 02/28/22. These claims constituted the following: claims 1, 3, 6, 9, 11, 14, 18, 21, 23, 24, 28, 32 and 36 were amended; claims 2, 5, 7-8, 10, 12-13, 15-17, 19, 26-27, 29, 33-35, 37-42, were cancelled; claim 43 was added, and claims 4, 20, 22, 25, 30 and 31 remain as previously presented. The rejection has been updated to reflect new claim amendments and new claims; cancelled claims have been accordingly removed from the rejection.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: Lin discloses overlapping two subsequent laser beams, not a series of three or more overlapped beams, and that Mizushima discloses a range broader than the claimed range. 
Regarding overlapping beams, Lin’s Fig. 6A shows a subunit of what is claimed by the applicant; when these subunits are compounded, one achieves beam overlap in a circular pattern; Lin itself discloses this versatility, stating “beam profile achieved by overlapping a series of laser beams…beam overlap function(L) is defined by beam displacement parameters…in x and y direction, respectively…adjustable [by software]” ([see Fig. 9A]; col 12 ln 1-21; col 14 ln 10-33). Regarding Mizushima, for which a rationale has been clarified, while the range may be broader than the claimed range, the ranges still overlap; the range of Mizushima is similarly one-sided, and hence could be said to “invite optimization,” under a stipulated threshold (MPEP 2144); regarding why this would be routine optimization, not only does the cited range overlap with the claimed range, the cited range is contextualized by a scale – 0.1 rad would be appropriate for a deflector in the range of 10 cm; a smaller deflector would merit a range correspondingly smaller by magnitudes. The examiner also notes that the rejection below has been further clarified in light of the applicant’s most recent arguments and interview; as such, the presented claims would not overcome the language of the rejection as currently written.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 (US-5520679-A), in view of Vogler (US-20100241107-A1).
Regarding claim 1, Lin ‘679 teaches a method for laser treatment with increased illumination uniformity (“[this method] obtain[s] very uniform overall ablated areas,” col 4, ln 45-61; col 14 ln 34-58), the method comprising: generating a plurality of treatment beams by oscillating or wobbling a laser beam (Lin discloses oscillation, Col 4 lines 60-61 but does not explicitly state oscillation resulting in overlapping beams). However, Vogler discloses, “Acousto-optical modulators may also bring about rapid controllable beam deflections by virtue of the induced Bragg grating,” (see [0022]). It would be obvious to one of ordinary skill in the art to incorporate the rapid modulation of Vogler into the system and method of Lin such that rapid oscillation is possible, in order that treatment outcome is optimized.) that irradiates to a target site through an opto-electric interference, such that illuminated regions are created by the plurality of the treatment beams (“beam profile achieved by overlapping a series of laser beams…beam overlap function(L) is defined by beam displacement parameters…in x and y direction, respectively…adjustable [by software]”; [see Fig. 9A]; col 12 ln 1-21; col 14 ln 10-33), each of the illuminated regions being partially overlapped with the other ones of the illuminated regions to form a combined illuminated region at the target site, the plurality of treatment beams being three or more treatment beams; (col 12 ln 1-21; col 14 ln 10-33; “beam profile achieved by overlapping a series of laser beams [wherein]…degree of overlap…depends on individual beam profiles,” that is, there is a plurality of beams, and hence a plurality of illuminated regions, including a second illuminated region); 

    PNG
    media_image1.png
    132
    284
    media_image1.png
    Greyscale

And a uniformity of illumination of the combined illuminated region at the target site is greater than a uniformity of illumination, each of the illuminated regions created by a corresponding one of the treatment beams (col 14 ln 34-58 states wherein “basic beam profile is worse...[this method obtains] very uniform overall ablated areas”; see annotated image 9A, above, where region B’s illumination – where a plurality of beam profiles would overlap - exceeds that of regions A and C – where only one or two beam profiles would overlap); and performing treatment at the target site using the combined illuminated region of the laser beam (“[this] method…provides [for] optimal results of laser refractive surgery” col 15 ln 66-col 16 ln 6). 


Regarding claim 3, Lin ‘679 teaches a laser beam, but does not disclose beam deflection. However, Vogler teaches wherein oscillating the laser beam comprises: deflecting the laser beam to point from the first illuminated region to the second illuminated region (Vogler states (see [0004, 0022, 0037]), “the beam focus must be moved…onto a plurality of closely adjacent points”; Vogler further states, “a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed,” ([0022])). It would be obvious to one of ordinary skill in the art to incorporate the beam deflection as disclosed by Vogler into the beam as disclosed by Lin ‘679 in order to allow for a spatially larger target range.

Regarding claim 4, Lin ‘679 teaches oscillating the laser beam but does not state an electro-optic device. Vogel teaches oscillating the laser beam through an electro-optic device having an adjustable refractive index medium (“a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed” [0022]). It would be obvious to one of ordinary skill in the art to combine the device of Lin ‘679 with the adjustable refractive index medium as taught by Vogel, as this would increase the versatility of the laser beam in therapeutic applications.

Regarding claim 11, Lin ‘679 teaches further comprising: sweeping the adjusted laser beam in two orthogonal directions (“beam overlap function (L) is defined by beam displacement parameters dx and dy in the x and y directions respectively” col 14 ln 10-33).

Regarding claim 28, Lin ‘679 teaches a laser configured to generate a laser beam to create 
Regarding being configured to generate a plurality of treatment beams  by oscillating or wobbling the laser beam

Regarding claim 30, Lin ‘679 teaches a device but does not state a Pockels cell; however, Vogels teaches an electro-optic device comprising a Pockels cell (“a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed” [0022]). It would be obvious to one of ordinary skill in the art to combine the device of Lin ‘679 with Pockels cell as taught by Vogel, as this would increase the versatility of the laser beam in therapeutic applications. 

Regarding claim 31, Lin ‘679 in view of Vogler teaches a Pockels cell, but does not state its composition; however, Venkatasen, which teaches electro-optical devices and thus exists in the applicant’s field of endeavor, teaches wherein the Pockels cell device comprises a crystal mixture of potassium tantalate and potassium niobite (KTN) (col 1 ln 11-25); Venkatasen states wherein these “perovskites [exhibit] several attractive properties…[including] electro-optic behavior (Pockels effect).” It would have been obvious to one of ordinary skill in the art to incorporate the KTN as disclosed by Venkatasen into the system as disclosed by Lin ‘679 in view of Vogler, as this would permit the use of high-quality films (col 2 ln 15-19) in the device.  

Claims 6 and 9, 14, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of Previn (US-20100152716-A1).
Regarding claim 6, Lin ‘679 teaches wherein the illuminated regions include a first illuminated region, and generating the plurality of treatment beams. Lin does not state the retinal pigment epithelium layer (RPE); however, Previn teaches creating an illuminated region at a portion of a retinal pigment epithelium layer (“by using pulse durations…RPE cells can be…altered…” [0045]); it would have been obvious to one of ordinary skill in the art at the time filing to expand the applications of Lin ‘679 to include targeting the RPE layer as disclosed by Previn in order to more precisely target and correct pathologies of the retina (Previn [0006]). 

Regarding claim 9, Lin ‘679 teaches further comprising generating the laser beam; Lin does not teach a duration of less than two microseconds. However, Previn teaches generating the laser beam for a duration of less than two microseconds (“using pulse durations within the 50ps to 500ns range” [0045]). It would be obvious to one of ordinary skill in the art to modify the device of Lin such that the laser beam is generated for less than two microseconds in order to minimize deleterious side effects to non-target cells and tissue (see “preventing collateral damage,” Previn [0045]).
Regarding claim 14, Lin teaches a method for laser treatment with increased illumination uniformity (“[this method] obtain[s] very uniform overall ablated areas,” col 4, ln 45-61; col 14 ln 34-58), the method comprising: an adjustment device coupled to the laser and configured to generate a plurality of treatment beams by oscillating or wobbling the laser beam that irradiates to a target site (“beam profile achieved by overlapping a series of laser beams…beam overlap function(L) is defined by beam displacement parameters…in x and y direction, respectively…adjustable [by software]”; [see Fig. 9A]; col 12 ln 1-21; col 14 ln 10-33; Lin discloses modulation of beam stability as being a clinical parameter, but does not disclose particulars. However, Vogler discloses, “Acousto-optical modulators may also bring about rapid controllable beam deflections by virtue of the induced Bragg grating,” (see [0022]). It would be obvious to one of ordinary skill in the art to incorporate the rapid modulation of Vogler into the system and method of Lin such that rapid oscillation is possible, in order that treatment outcome is optimized.) and a controller coupled to the laser and the adjustment device, the controller configured to control an operation of the adjustment device such that illuminated regions are created by the plurality of the treatment beams (col 12 ln 1-21; col 14 ln 10-33; “beam profile achieved by overlapping a series of laser beams,” that is, there is a plurality of beams, and hence a plurality of illuminated regions, including a second illuminated region), each of the illuminated regions being partially overlapped with the other ones of the illuminated regions to form a combined illuminated region at the target site, the plurality of treatment beams being three or more treatment beams and a uniformity of illumination of the combined illuminated region at the target site is greater than a uniformity of illumination of each of the illuminated regions created by a corresponding one of the treatment beams (col 12 ln 1-21; “overlapping a series of laser beams [wherein]…degree of overlap…depends on individual beam profiles”).
Lin does not disclose an opto-acoustic interference; however, Previn teaches a means for opto-acoustic interference (“… where the pulsed laser has a non-uniform but stable energy distribution profile…the device can include…a piezo-electric transducer [to cause the vibration]…and a small amount of continually variable lateral or angular displacement” [0036]). It would be obvious to one of ordinary skill in the art to modify the device of Lin such that its oscillation results from opto-acoustic interference as disclosed by Previn, as this would optimize oscillation parameters, including randomness (Previn [0036]).

Regarding claim 21, Lin’679 teaches further comprising a focus device configured to focus the adjusted laser beam (“a scanning device 12 having the beam from focusing optics 14 directed onto a reflecting mirror 15 into target 16” (col 8 ln 7-34)).  

Regarding claim 22, Lin ‘679 teaches a target site but does not state the retinal pigment epithelium layer (RPE); however, Previn teaches targeting a portion of a retinal pigment epithelium layer (“by using pulse durations…RPE cells can be…altered…” [0045]); it would have been obvious to one of ordinary skill in the art at the time filing to expand the applications of Lin ‘679 to include targeting the RPE layer as disclosed by Previn in order to more precisely target and correct pathologies of the retina (Previn [0006]). 

Regarding claim 25, Lin ‘679 teaches wherein the laser is configured to generate the laser beam, but does not teach a duration of less than two microseconds; however, Previn teaches generating the laser beam for a duration of less than two microseconds (“using pulse durations within the 50ps to 500ns range” [0045]). It would be obvious to one of ordinary skill in the art to modify the device of Lin such that the laser beam is generated for less than two microseconds in order to minimize deleterious side effects to non-target cells and tissue (see “preventing collateral damage,” Previn [0045]). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler in view of Previn, and further in view of AMO (US-20150190283-A1).
Regarding claim 18, Lin ‘679 teaches wherein the adjustment device is configured to oscillate the laser beam in a first direction, but does not disclose beam deflection. However, Vogler teaches wherein oscillating the laser beam comprises: deflecting the laser beam to point from the first location in first illumination region to the second location in second illumination region (Vogler states (see [0004, 0022, 0037]), “the beam focus must be moved…onto a plurality of closely adjacent points”; Vogler further states “a scanner [scanner 310]…constituted by an electro-optical crystal with which the second laser beam can be spatially controlled. [Such] crystals are…based on the Pockels or Kerr effect, wherein as a result of application of an electric field to the crystal the optical properties thereof, such as…the refractive index…are changed,” ([0022])). It would be obvious of one of ordinary skill in the art to combine the device of Lin ‘679 with the deflection property as disclosed by Vogler, as this would increase the range of motion of the laser beam and expand its therapeutic targets. Lin in view of Vogler does not teach sinusoidal variation of the beam; however, AMO teaches oscillating the laser beam with a sinusoidal variation in a first direction ([0049], “the pulsed laser beam may be scanned in the second portion in the travel in a circular scan pattern 43, the sinusoidal scan pattern 53”). It would have been obvious to a person having ordinary skill in the art to use the sinusoidal variation as disclosed in AMO with the method of Lin ‘679, as this could reduce average duration of procedure (“the pulsed laser beam may operate with higher laser repetition rates and…reduce procedure times” [0044]). 

Regarding claim 20, Lin ‘679 teaches further comprising: sweeping the adjusted laser beam in two orthogonal directions (“beam overlap function (L) is defined by beam displacement parameters dx and dy in the x and y directions respectively” col 14 ln 10-33); while Lin does not teach a sinusoidal variation, AMO teaches oscillating the laser beam with a sinusoidal variation ([0049], “the pulsed laser beam may be scanned in the second portion in the travel in a circular scan pattern 43, the sinusoidal scan pattern 53”). It would have been obvious to a person having ordinary skill in the art to use the sinusoidal variation as disclosed in AMO with the method sweeping a beam in orthogonal directions as disclosed by Lin ‘679, as this could reduce average duration of procedure in both axes (“the pulsed laser beam may operate with higher laser repetition rates and…reduce procedure times” [0044]). 

Claims 23 and 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Previn, further in view of Vogler, further in view of Mizushima (JP-WO2007013221-A1; see attached machine translation).
Regarding claim 23, Lin ‘679 in view of Vogler teaches to create the illuminated region (col 12 ln 1-21; col 14 ln 10-33, the adjustment device is configured to oscillate the laser beam (Vogler [0022])). Lin in view of Vogler does not disclose targeting the RPE layer; however, Previn teaches targeting a portion of a retinal pigment epithelium layer (“by using pulse durations…RPE cells can be…altered…” [0045]). Lin ‘679 in view of Vogler in view of Previn does not state a particular deflection angle or an RPE layer distance. However, Mizushima, which discloses a laser and image display device and thus exists in the applicant’s field of endeavor, teaches a total deflection angle of less than 0.1 mrad for a deflector to RPE layer distance of greater than 10 centimeters (“By doing so, the half angle of the laser beam that spreads in the direction parallel to the active layer of the emitted laser beam can be reduced to about 1/10 (rad) or less.”; see pg. 19 of attached machine translation). It would be obvious to one of ordinary skill in the art to incorporate a reduced deflection angle as taught by Mizushima into the device as taught by Lin ‘679 such that deflection is decreased, in order to optimize device performance and therapeutic outcome. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal deflection limit based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claim 43, Lin ‘679 in view of Vogler in view of Previn teaches an illuminated region but does not state a particular deflection angle. However, Mizushima teaches a total deflection angle of less than 0.1 mrad for a deflector of greater than 10 centimeters (“By doing so, the half angle of the laser beam that spreads in the direction parallel to the active layer of the emitted laser beam can be reduced to about 1/10 (rad) or less.”; see pg. 19 of attached machine translation). It would be obvious to one of ordinary skill in the art to incorporate a reduced angle as taught by Mizushima into the device as taught by Lin ‘679 such that deflection is decreased, in order to optimize device performance and therapeutic outcome. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal deflection limit based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)); regarding why this would be routine optimization, not only does the cited range overlap with the claimed range, the cited range is contextualized by a scale – 0.1 rad would be appropriate for a deflector in the range of 10 cm; a smaller deflector would merit a range smaller by magnitudes.

Claims 24, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of AMO.
Regarding claim 24, Lin ‘679 in view of Vogler teaches creating the 

Regarding claim 32, Lin ‘679 in view of Vogler teaches further comprising another electro-optic device configured to oscillate the laser beam in an orthogonal direction, or a first direction; however, does not state sinusoidal variation. However, AMO states a sinusoidal variation in a second direction that is orthogonal to the first direction ([0049], “the pulsed laser beam may be scanned in the second portion in the travel in a circular scan pattern 43, the sinusoidal scan pattern 53”). It would have been obvious to a person having ordinary skill in the art to use the sinusoidal variation as disclosed in AMO with the method of Lin ‘679, as this could reduce average duration of procedure (“the pulsed laser beam may operate with higher laser repetition rates and…reduce procedure times” [0044]). 

Regarding claim 36, Lin ‘679 in view of Vogler teaches creating the second illuminated region at the second location of the target site (col 12 ln 1-21; col 14 ln 10-33), and wherein the electro-optic device device is configured to oscillate the laser beam (Vogler [0022]) but does not state a frequency. However, AMO teaches oscillating a laser beam at a frequency of 0.6 MHz or greater ([0049-0050], stating, “sinusoidal pattern 53…the pulsed laser beam 18 may be scanned…at a rate between about 1 kHz and 1 GHz”). It would have been obvious to one of ordinary skill in the art to incorporate this frequency as disclosed by AMO into the method of Lin ‘679, as this can reduce duration of the procedure ([0044] AMO). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal frequency of oscillation based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘679 in view of Vogler, and further in view of Venkatesan (US-5145713-A).
Regarding claim 31, Lin ‘679 in view of Vogler teaches a Pockels cell, but does not state its composition; however, Venkatasen, which teaches electro-optical devices and thus exists in the applicant’s field of endeavor, teaches wherein the Pockels cell device comprises a crystal mixture of potassium tantalate and potassium niobite (KTN) (col 1 ln 11-25); Venkatasen states wherein these “perovskites [exhibit] several attractive properties…[including] electro-optic behavior (Pockels effect).” It would have been obvious to one of ordinary skill in the art to incorporate the KTN as disclosed by Venkatasen into the system as disclosed by Lin ‘679 in view of Vogler, as this would permit the use of high-quality films (col 2 ln 15-19) in the device.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./
Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792